Citation Nr: 1447375	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  00-00 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to March 1973, to include service in Korea from July 1969 to August 1970. 

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a March 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In October 2001, the Veteran and his spouse testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims files. 

In April 2002, the Board issued a decision that reopened the previously denied claim for service connection for a psychiatric disability, and remanded this issue for additional development.

In February 2003, the Board issued a decision that denied service connection for a psychiatric disability, to include Valium dependence.  The Veteran thereupon appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2004, the Court granted a joint motion of the parties, vacated the Board's February 2003 decision, and remanded the case to the Board for action consistent with the joint motion. 

In September 2007, the Board issued a decision that denied service connection for a psychiatric disability, to include Valium dependence.  The Veteran again appealed to the Court.  In September 2008, the Court issued an order granting a joint motion of the parties to vacate the Board's decision and remand the case to the Board for action consistent with the joint motion. 

In March 2009, the Board issued a decision that denied entitlement to service connection for a psychiatric disability, to include Valium dependence.  The Veteran appealed that decision to the Court.  

In May 2011, the Court issued a memorandum decision that vacated and remanded for additional development the portion of the Board's March 2009 decision that denied entitlement to service connection for posttraumatic stress disorder (PTSD).  The Court's decision affirmed the portion of the Board's decision that denied service connection for psychiatric disorders other than PTSD, to include Valium dependence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  


FINDINGS OF FACT

The Veteran has PTSD related to his fear of in-service hostile military activity.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 38 C.F.R. §§ 3.303, 3.304.

The specific criteria applicable to claims for service connection for PTSD are set forth at 38 C.F.R. § 3.304(f).  It provides that service connection for PTSD requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The following provisions apply to claims for service connection of PTSD diagnosed during service or based on the specified type of claimed stressor:

(1) If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(2) If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f).

Recently, the Veteran's representative submitted a September 2014 opinion letter from a psychologist who is also the Veteran's brother.  She opined that the Veteran has PTSD due to his fear of hostile military or terrorist activity.  In addition, she properly supported the opinion.  Although a September 2013 VA examiner did not find that the Veteran has PTSD, the VA examiner did find that the Veteran had a credible in-service stressor involving fear of hostile military and or terrorist activity.  In addition, a March 1971 service treatment report notes that the Veteran was taking Librium for nervousness and depression.  Finally, post service treatment records reflect consistent psychiatric treatment since the Veteran's discharge from military service, including multiple reports showing diagnoses of PTSD.

In the Board's opinion the evidence supporting the claim is at least in equipoise with that against the claim.  Therefore, the Veteran is entitled to service connection for PTSD.


ORDER

Service connection for PTSD is granted.



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


